Citation Nr: 9914346	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-04 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
manic depressive disorder.

2.  Entitlement to service connection for impulse control 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
January 1969, and from October 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision by 
the Des Moines, Iowa, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran submitted a notice of 
disagreement in February 1998; a Statement of the Case was 
issued in March 1998; the veteran's substantive appeal was 
received in March 1998.  In June 1998, the veteran testified 
before the undersigned member of the Board by means of a 
videoconference hearing. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for a compensable 
evaluation for manic depressive disorder has been received by 
the RO.

2.  The veteran's service-connected manic depressive disorder 
is currently productive of no more than definite social and 
industrial adaptability; his manic depressive disorder is 
also not productive of more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal).

3.  There is no medical evidence of record of a nexus, or 
link, between any current diagnosis of impulse control 
disorder and the veteran's military service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a 30 percent evaluation (but 
no higher) for the veteran's service-connected manic 
depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.125- 4.130, Diagnostic Codes 
9432, 9440 (1998); 38 C.F.R. §§ 4.125- 4.132, Diagnostic 
Codes 9206, 9210 (1996).

2.  The veteran's claim of entitlement to service connection 
for impulse control disorder is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Initially, the Board notes that in June 1998, the veteran 
appeared at a hearing, via video conference, before the 
undersigned Member of the Board.  At that hearing, the 
veteran submitted additional evidence in support of his 
claim, along with a waiver of RO consideration of that 
evidence.  See 38 C.F.R. § 20.1304(c).  As such, the Board 
will proceed with this appeal. 

The Board finds that the veteran's claim for a compensable 
evaluation for manic depressive disorder is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A claim that a 
service-connected condition has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further development is required 
to comply with the duty to assist the veteran in establishing 
his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1. 

The Board notes that after the veteran initiated this appeal, 
the regulations pertaining to evaluation of mental disorders 
were amended, effective November 7, 1996.  See 61 Fed. Reg. 
52695-52702 (1996) (presently codified at 38 C.F.R. §§ 4.125- 
4.130 (1997) (hereinafter referred to "current" 
regulations).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the ... judicial 
appeal process has been concluded, the version most favorable 
to appellant should and ... will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
In light of the foregoing, the Board will evaluate the 
veteran's manic depressive disorder under both the current 
version of the regulations and the version in effect prior to 
November 1996 ("former" regulations), and apply the most 
favorable result to the veteran.  In the present case, as 
reflected in a March 1998 Statement of the Case, the RO 
considered the veteran's claim under both the former and 
current versions of the rating criteria, and determined that 
a compensable evaluation was not warranted. 

A review of the history of this claim reveals that the 
veteran's disability rating has varied over the years, as 
well as the precise diagnosis of his psychiatric disability.  
In order to better understand the current nature of the 
veteran's disorder, a brief review of the history of the 
veteran's appeal is set forth as follows.  In a September 
1971 rating decision, the veteran was granted service 
connection for schizophrenia, chronic, undifferentiated type, 
and a 50 percent evaluation was assigned from August 1971.  
That decision was based on evidence of in-service treatment 
for schizophrenia.  Subsequently, in a December 1972 rating 
decision, the RO reduced the disability evaluation for the 
veteran's schizophrenia, undifferentiated type, to 30 percent 
from September 1972.  That decision was based on evidence in 
a VA hospitalization report, reflecting a period of 
hospitalization from July 1971 to August 1971, which fails to 
confirm a concluding diagnosis of schizophrenia.  Rather, the 
diagnosis was situational reaction and borderline 
intelligence.  

In January 1974 rating decision, the RO again reduced the 
veteran's disability evaluation for schizophrenia, 
undifferentiated type, from 30 percent to 10 percent 
disabling from April 1974.  That decision was based on 
evidence that included findings in a December 1973 VA 
examination, which revealed that the veteran had had several 
jobs in the past few years, and was planning to remarry.  His 
symptoms included difficulty sleeping, slightly blunted 
affect, and speech described as circumstantial and 
tangential.  Finally, in a January 1976 rating decision, the 
RO reduced the veteran's disability evaluation for 
schizophrenia to noncompensable.  It was noted that the 
veteran's schizophrenia was in complete remission, as 
indicated in a December 1975 VA examination.  

In a January 1978 VA examination, the veteran was diagnosed 
with manic depressive illness, circular type, and mild 
depression.  The examiner opined that in reviewing the 
veteran's chart and history, he was unable to find evidence 
of schizophrenia.  The veteran was reportedly working, and 
was also taking Lithium Carbonate.  The veteran manifested a 
depressed mood, but there was no evidence of hallucinations 
or delusions, or suicidal ideations.  In a February 1978 
rating decision, the RO recharacterized the veteran's 
service-connected schizophrenia as manic depressive illness, 
circular type, and a 30 percent evaluation was assigned from 
August 1977.  

In an April 1980 rating decision, the RO reduced the 
disability rating for the veteran's manic depressive illness, 
circular type, to 10 percent disabling from August 1977.  
That decision was based on findings in an April 1980 VA 
examination, which revealed an assessment of borderline 
intelligence, unspecified personality disorder.  The examiner 
indicated that he was unable to make a diagnosis of bipolar 
affective disorder or schizophrenia, although it was possible 
that the veteran may have bipolar affective disorder.  The 
veteran's speech was described as circumstantial, but he was 
oriented.  

In a May 1982 rating decision, the RO again reduced the 
evaluation for the veteran's manic depressive illness, 
circular type, to noncompensable from August 1982.  That 
decision was based on findings in an April 1982 VA 
examination report, which revealed that the veteran had had 
the same job for the past seven and a half years, and was 
oriented with logical thought.  The examiner diagnosed the 
veteran with bipolar affective disorder, based only on the 
veteran's history.  However, he opined that personality 
characteristics may play a predominant, if not dominant role, 
in the veteran.  

The noncompensable evaluation assigned in the May 1982 rating 
decision has remained in effect, and is the subject of this 
appeal.  

The RO assigned the veteran a noncompensable evaluation for 
manic depressive disorder pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996), which sets forth the criteria 
for evaluating bipolar disorder, manic, depressed, or mixed.  
That disability is rated under the General Rating Formula for 
Psychotic Disorders, which prescribes a noncompensable 
evaluation for psychosis in full remission; a 10 percent 
evaluation requires evidence of mild impairment of social and 
industrial adaptability; a 30 percent evaluation requires 
evidence of definite impairment of social and industrial 
adaptability.  A 50 percent rating is for application for 
considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).

In regard to the criteria for a 30 percent set forth 
evaluation above, the VA General Counsel has concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VAOPGCPREC 9-93, 59 Fed. 
Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 
(1993).  

According to the current regulations, effective as of 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (1998).  Under 
the current regulations, bipolar disorder is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9432 (1998), and is rated 
according to the General Formula for Mental Disorders.  A 
noncompensable evaluation is assigned if a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  A 10 
percent evaluation is assigned if there is evidence of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is assigned if there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9432, 
9440 (1998).

Reviewing the more recent medical evidence of record, the 
Board notes that in a June 1995 VA examination report, the 
examiner indicated that "[a]lthough this veteran reports 
prior diagnosis of bipolar affective disorder and 
schizophrenia, he can provide no symptomatology to suggest 
the presence of either of these illnesses.  [The veteran] 
currently does not appear to be suffering from either of the 
above-mentioned mental illnesses."  The veteran did not 
describe any significant mental health problems; he denied 
any sustained periods of low mood, or elevated mood.  He 
reported sleeping well, and denied any periods of poor 
speech, tearfulness, suicidal ideation, or hopelessness.  
Objective findings included revealed no significant 
symptomatology.  

In November 1997, the veteran underwent a VA examination and 
was diagnosed with impulse control disorder, status post 
stroke, and a history of bipolar affective disorder, in 
remission.  His Global Assessment of Functioning (GAF) score 
was 60-65.  The examiner indicated that the veteran was alert 
and oriented; he had a regular rate of speech, but it was 
tangential.  His mood was neutral, and his affect was full.  
He denied any suicidal or homicidal ideations, or delusions 
or hallucinations.  His insight and judgment were impaired.  

The record also contains VA outpatient treatment records, 
reflecting treatment from June 1991 to January 1998, which 
contain various diagnoses of anxiety, depression, bipolar 
disorder, and impulse control disorder.  In February 1998, 
the RO received a statement from the veteran's wife regarding 
her observations of the veteran.

In June 1998, the veteran appeared at a hearing before the 
undersigned member of the Board, via video conference, and 
testified that he had been married four times, was a member 
of a church group and a veterans' group.  He indicated that 
he was on medication.  He also stated that his disability had 
no impact on his normal sleep habits.

At that hearing, the veteran submitted additional evidence in 
support of his appeal, as noted earlier in this decision.  
The evidence consists of a private psychological report from 
the Seashore Psychology Training Clinic, summarizing 
examinations from November 1997 to April 1998.  The 
concluding diagnosis was schizophrenia, undifferentiated 
type, vs. bipolar disorder.  In terms of behavioral 
observations and mental status, the veteran was noted to 
display a flat and sometimes inappropriate affect.  He was 
reported to be vigilant about his surroundings no 
hallucinations or bizarre delusions were reported.  In terms 
of current symptoms, the examiner indicated that the veteran 
reported high and low moods.  The examiner assigned a GAF 
score of 65.  The examiner also commented that the illness 
had severely impaired the veteran's vocational, family and 
social functioning and that he was probably not capable of 
performing adequately in a competitive work environment.   

The Board has thoroughly reviewed the evidence of record, as 
summarized above, and finds that, resolving all reasonable 
doubt in the veteran's favor, the evidence supports a 30 
percent evaluation for manic depressive disorder, but no 
higher.  In that regard, the Board acknowledges that the 
evidence of record appears to indicate that the veteran's 
psychiatric disorder, variously diagnosed as schizophrenia, 
bipolar disorder, and manic depressive disorder, has been in 
remission during the more recent years.  Nevertheless, the 
more recent evidence does suggest that it may no longer be in 
remission.  Notably, the private psychological report from 
the Seashore Psychology Training Clinic, referenced above, 
contains a diagnosis was schizophrenia, undifferentiated 
type, vs. bipolar disorder.  The veteran displayed a flat and 
sometimes inappropriate affect, was vigilant about his 
surroundings, and reported high and low moods.  The private 
examiner opined that the veteran "has rarely or never been 
free of psychiatric symptoms since at least 1965."  The 
Board finds that accepting this evidence, and resolving all 
doubt in the veteran's favor, meets the criteria for a 30 
percent evaluation for manic depressive disorder, reflecting 
definite social and industrial adaptability under the former 
rating criteria. 38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996).  It would also appear to meet the criteria for a 30 
percent rating under the current criteria as there appears to 
be evidence of some anxiety and mild memory loss.   See 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432 (1998). 

However, although the Board finds that a 30 percent 
evaluation is warranted, the Board finds that the 
preponderance of the evidence is against assignment of an 
evaluation in excess of 30 percent.  In that regard, the 
Board finds no persuasive evidence of record of occupational 
and social impairment (due to his service-connected 
psychiatric disability) with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432 
(1998).  Moreover, there is no persuasive evidence of 
considerable impairment of social and industrial 
adaptability.  38 C.F.R. § 4.132, Diagnostic Code 9206 
(1996); VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994). 

At this point the Board acknowledges the comments of the 
private examiner in the recently received report to the 
effect that there is severe vocational and social impairment.  
However, such a description, even by a medical professional, 
is not determinative in itself.  In this case, although the 
examiner described the veteran's status as severe, such a 
description is simply not supported by clinical findings, 
including those of that examiner.  The Board also notes that 
the private examiner assigned a GAF score of 65 and that GAF 
score of 60-65 was assigned at a November 1997 VA 
examination.  The GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  A 61-70 rating indicates 
"some mild symptoms . . . OR some difficulty in social, 
occupational or school functioning . . . but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  A 51-60 score indicates "moderate symptoms 
. . . OR any serious impairment in social, occupational, or 
school functioning . . . ."  The veteran's reported scores 
are in the 60 to 65 range and are not reflective of more than 
moderate impairment under the GAF scale.  Since the GAF scale 
does not have a clear score for definite impairment, but does 
show a distinction between mild (61-70) and moderate (51-60), 
the Board believes it reasonable to view the moderate score 
on the GAF scale as showing more than mild impairment under 
the provisions of Diagnostic Code 9210, thus warranting a 
finding that the veteran's impairment more nearly 
approximates definite impairment of social and industrial 
adaptability. 

Further, at the June 1998 hearing, the veteran indicated that 
although he had difficulty communicating with people, and had 
some difficulty with memory and concentration, he gets along 
with at least some neighbors, attends church and another 
social group, and does not have difficulty sleeping.  In 
short, the Board does not find that the veteran's 
symptomatology warrants an evaluation in excess of 30 
percent.  The impairment demonstrated in this case, including 
some mild memory loss, would appear to be fully contemplated 
under the criteria for a 30 percent evaluation.  The Board 
does note that impaired judgment was reported on VA 
examination in November 1997, but that examiner found no 
evidence of a manic depressive disorder and diagnosed the 
impulse control disorder.  Accordingly, the Board views the 
reference to impaired judgment to be attributable to the 
impulse control disorder which is not service-connected. 

In reaching this decision, the Board has considered the 
complete history of the veteran's manic depressive disorder, 
as well as the current clinical manifestations of this 
disability and its effect on the veteran's earning capacity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41.  In this regard, the Board 
emphasizes that the record suggests that the veteran also 
suffers from an impulse control disorder (which appears to be 
related to a stroke) which is not service-connected.  
Accordingly, symptoms clearly due to the impulse control 
disorder are not for consideration. 

Finally, the Board finds no evidence of record, nor is it 
contended otherwise, that the veteran's manic depressive 
disorder has caused marked interference with employment 
(i.e., beyond that already contemplated in a 10 percent 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is impracticable.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Service Connection

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In reviewing any 
claim for service connection, however, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

A review of the record reveals that there is adequate 
evidence of a current diagnosis of impulse control disorder.  
In that regard, the Board notes that a November 1997 VA 
examination report contains a diagnosis of impulse control 
disorder, status post stroke; it was noted that the veteran 
had a stroke in 1994.  A December 1997 VA medical record also 
contains a diagnosis of impulse control disorder, which is 
described in that record as a chronic condition that has 
caused some impairment in relationships and daily 
functioning.  A diagnosis of impulse control disorder is also 
reflected in VA outpatient treatment records, dated from June 
1991 to January 1998.

In light of the foregoing, the Board finds that the veteran 
has presented adequate evidence of a current diagnosis of 
impulse control disorder.  However, there is no medical 
evidence of record that establishes a nexus, or link, between 
any current findings of impulse control disorder and the 
veteran's active military service, as the veteran claims.  As 
such, the veteran has not satisfied all the elements of a 
well grounded claim, and his appeal must be denied on that 
basis.  See Epps, 126 F. 3d at 1468.

Furthermore, the Board acknowledges the veteran's statements 
and testimony of record, as well as the statement presented 
by his wife.  However, as the veteran and his wife do not 
appear to have any medical expertise or training, they are 
not competent to comment on the presence of a current 
disorder, including the etiology of a disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are 
not competent to offer medical opinions); see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (lay assertions of 
medical etiology cannot constitute evidence to render a claim 
well grounded under section 5107(a)).  In short, in the 
absence of elements of a well grounded claim, as noted above, 
the appeal must fail.

As the veteran has not presented evidence of a well-grounded 
claim for service connection for an impulse control disorder, 
the VA is under no further duty to assist the veteran in 
developing the facts pertinent to that claim.  See Epps, 126 
F.3d at 1468 ("there is nothing in the text of [38 U.S.C.A.] 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well ground the veteran's claim.  
See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present a well grounded 
claim for service connection for impulse control disorder.  
See McKnight,131 F.3d at 1485; Robinette, 8 Vet. App. at 77-
78.  In that regard, competent medical evidence is needed 
that establishes a current diagnosis of the claimed disorder, 
as well as competent medical evidence of a nexus or link 
between a current disorder and an incident of the veteran's 
active military service. 


ORDER

Entitlement to a 30 percent evaluation for service-connected  
manic depressive disorder is warranted.  To this extent, the 
appeal is granted.

The veteran's claim of entitlement to service connection for 
impulse control disorder is not well-grounded.  To this 
extent, the appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

